Citation Nr: 1131053	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  06-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Board remanded this issue for further evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim.

A VA medical opinion is necessary in this case.  The Veteran is claiming that he has a current psychiatric disability, to include PTSD, as a result of an assault that occurred during his military service in February 1980.  A February 1980 service treatment record noted that the Veteran sustained a laceration requiring sutures when he was hit in the head with a beer mug.  The Veteran has reported that such incident occurred after a confrontation with his roommate.

VA treatment records note that the Veteran has been diagnosed with various mental health disorders, including PTSD, depression and schizophrenia.  A clinical nurse specialist, KG, has indicated that the Veteran has PTSD as a result of a physical assault while serving in the military in Germany.  However, her opinion is based upon an inaccurate factual history.  First, KG noted that the Veteran became unconscious after being struck in the head with a beer mug.  This is inconsistent with the record.  Service treatment records only reflect that the Veteran had lacerations and contain no indication that he lost consciousness.  In his August 2005 stressor statement, the Veteran does not mention any loss of consciousness.  Instead, he stated that he managed to gain control of the beer pitcher and left the room and stumbled down the stairs to get help.  

Second, KG indicates that the Veteran started drinking alcohol heavily and getting into fights after the assault in February 1980.  Her opinion does not, however, account for the Veteran's reports of becoming dependent on alcohol at the age of 16 (see VA treatment notes dated February 11, 1998; June 5, 1998; and September 21, 1998) or of disciplinary problems for fighting in high school (see VA treatment note dated September 21, 1998).  As the diagnosis of PTSD and the opinion by KG that such is the result of the February 1980 assault is based upon an inaccurate history it is of no value in deciding this claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

A VA social worker has also noted a diagnosis of PTSD but has included no discussion indicating that the note of this diagnosis is anything but a reference to the opinion by KG.  The social worker has not identified the underlying stressor for the diagnosis.  Thus, the notation of a diagnosis of PTSD by the social worker is of little value in deciding this claim.  The Board also notes that the Veteran is seen by a VA psychiatrist for mental health clinic follow-up visits.  The psychiatrist indicates the Veteran is diagnosed with paranoid schizophrenia and has not diagnosed the Veteran with PTSD.  

This case was remanded in September 2009 in part so that the Veteran could be afforded a VA examination.  The record indicates that he subsequently failed to report for the scheduled examination.  However, the claims file does not contain a copy of the notification of the examination.  The September 2009 Board remand instructed that a copy of all notifications, including the address where the notice was sent must be associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Board's September 2009 instructions were not followed and it is unclear if the Veteran was properly notified when and where to report for his examination, the Veteran should again be scheduled for a VA examination.  Notification sent to the Veteran regarding when and where to report to the examination should be associated with the claims file.  However, the Veteran is hereby notified that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

A November 10, 2005 VA treatment record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  The documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010).

In addition, the Veteran's service separation examination noted the Veteran had undergone a psychiatric evaluation at the Psychiatric Clinic at the 97th General Hospital, APO NY 09757 on August 4, 1980, where he was diagnosed with a personality disorder.  The report of such evaluation should be requested through official channels. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant mental health treatment records from the VA Medical Center in Philadelphia, Pennsylvania, dating since July 2006.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  Request the psychiatric evaluation conducted at the 97th General Hospital, APO NY 09757 on August 4, 1980 through official channels.  

4.  After the above has been completed and the records associated with the claims file to the extent possible, the Veteran should be afforded a VA PTSD/Mental Disorders examination.  All indicated tests and studies are to be performed, and a comprehensive pre-and post service social, educational and occupational history are to be obtained.  Prior to the examination, the claims file must be made available to the psychiatrist or psychologist performing the evaluation for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheets for Initial Evaluation for PTSD and for Mental Disorders.  The purpose of the examination and opinion is to determine whether, as a result of the February 1980 assault during a confrontation with his roommate, the Veteran has PTSD, depression, schizophrenia or any other acquired psychiatric disorder.

After reviewing the record and examining the Veteran, the psychiatrist or psychologist is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the assault on the Veteran in February 1980 during active service (being hit on the head with a beer mug by his roommate after a confrontation) caused any current acquired psychiatric disorder, to include PTSD, depression and schizophrenia.  The opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

5.  Notification sent to the Veteran regarding when and where to report to the examination should be associated with the claims file.

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


